Exhibit 10.31

 

**Confidential portions have been omitted pursuant to a request for confidential
treatment and have been filed separately with the Securities and Exchange
Commission (the “Commission”)**

 

AGREEMENT

 

This Agreement (the “Agreement”) is entered into as of June 3, 2016 (the
“Effective Date”) between Hefei Tianhui Incubator of Technologies Co., Ltd., a
corporation organized and existing under the laws of the People’s Republic of
China (“PRC”) and having its principal place of business at No. 199 Fanhua Road,
Heifei, Anhui, China (“HTIT”), and Oramed Ltd., a company organized and existing
under the laws of the State of Israel and having a principal place of business
at 2/4 Hi-Tech Park, PO Box 39098, Jerusalem, 91390, Israel (“Oramed”). HTIT and
Oramed are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”.

 

RECITALS

 

Whereas, Oramed and HTIT entered into that certain Amended and Restated
Technology License Agreement dated December 21, 2015 (the “License Agreement”);
and

 

Whereas, pursuant to the License Agreement, Oramed undertook to ensure that HTIT
receives certain support and services to enable HTIT to manufacture ORMD-0801
(the “Product”) and, for this purpose, Oramed undertook, inter alia, to enter
into an agreement with SwissCaps AG (“SwissCaps”) pursuant to which Swisscaps
would be involved in the transfer of certain manufacturing know-how to HTIT; and

 

Whereas, Oramed and HTIT have agreed that part of the aforementioned transfer of
manufacturing know-how concerning, primarily, scale-up/development work, will
now be undertaken by Xertecs GmbH (“Xertecs”), as further described below, while
the primary focus of SwissCaps’ know-how transfer activities will be related to
the performance of QbD work; and

 

Whereas, Xertecs and Oramed have entered into a Services Agreement of even date
herewith, a copy of which is attached hereto as Exhibit A, (the “Xertecs
Services Agreement”) pursuant to which XERTECS agreed to collaborate with Oramed
to ensure that the required support and services are provided to HTIT to enable
HTIT to manufacture the Product at HTIT’s facilities (the “Xertecs Services”);
and

 

Whereas, the Parties desire (i) to make certain amendments to the License
Agreement to reflect the involvement of Xertecs in the aforementioned transfer
of know-how to HTIT, and (ii) to set out certain additional matters regarding
their respective activities and obligations in connection with the
implementation of the Xertecs Services;

 

Now Therefore, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

 



 

 

 

Article 1
AMENDMENT TO LICENSE AGREEMENT AND ACKNOWLEDGMENT

 

1.1       Amendment. For the sake of good order and to reflect the involvement
of Xertecs in the transfer of certain manufacturing know-how to HTIT which
Oramed and HTIT initially understood would be performed solely by SwissCaps, as
contemplated in the License Agreement, the Parties hereby replace Exhibit F3 in
the License Agreement with the Exhibit C in this Agreement. Except as expressly
set out above, the License Agreement shall remain in full force and effect
without amendment.

 

1.2       Acknowledgment. HTIT hereby acknowledges that it has reviewed the
Xertecs Services Agreement and consents to Oramed engaging Xertecs to provide
the Xertecs Services in accordance with the terms thereof. However, both parties
agree that it is the sole responsibility of Oramed to supervise and manage
Xertec’s performance of its obligations under the Xertecs Services Agreement. A
direct loss caused to HTIT due to a material breach by Oramed of the Xertecs
Services Agreement shall be borne by Oramed.

 

Article 2
ORAMED’s RESPONSIBILITIES

 

2.1       Oramed’s Responsibilities. In the context of the contemplated transfer
of know-how from Xertecs to HTIT, Oramed undertakes to perform the following
activities:

 

(a)       Performance of analytical lab tech transfer

 

(b)       Drug packaging tech transfer

 

(c)       Preparation and delivery of the soft gel QbD (“Swiss Caps QbD
Agreement” a copy of which is attached hereto as Exhibit B)

 

(d)       Establishment of mini pilot plant for soft gel capsule manufacturing:
Oramed will be responsible for setting up a mini-pilot plant for soft gel
capsule manufacturing in accordance with the work-plan. It is hereby clarified
and agreed that the budget will be funded by the Oramed and HTIT in accordance
with the allocation set out in line items 50 through 57 of Exhibit C of the
License Agreement. For clarity, the cost of Xertecs in supporting setting up of
the mini-pilot plant and final commercial scale plant, and the expenses of
Oramed and its subcontractors incurred during the associated technology transfer
and services will be borne by Oramed.

 

2.2       Designated Personnel. Oramed also undertakes to procure from Xertecs a
Memorandum of Understanding outlining the designated personnel

 

2.3       Notice of Termination. Pursuant to Section 7.3 of the Xertecs Services
Agreement, Oramed will provide notice of termination to HTIT within the
applicable notice period. Oramed agrees that any direct loss caused to HTIT by
such termination, shall be borne by Oramed. Oramed has
rights of recovery and subrogation after paying compensation for such loss to
HTIT. For clarity, should Oramed and HTIT mutually agree to terminate the
Xertecs Services Agreement then no compensation shall be due to HTIT.

 



 2 

 

 

Article 3
HTIT’s RESPONSIBILITIES

 

3.1       HTIT’s Responsibilities. In the context of the contemplated transfer
of know-how from Xertecs to HTIT, HTIT undertakes to perform the following
activities:

 

(a)       Timely Performance. In accordance with its Pre-Commercialization and
Commercialization obligations under the License Agreement, HTIT shall perform
its obligations to design, establish and qualify adequate pharmaceutical
manufacturing facilities to meet applicable GMP requirements for the manufacture
of the Product at its facilities in the PRC all in a timely manner and in
accordance with the agreed timelines and work plan.

 

(b)       Notification of Delay. Without derogating from the obligation set out
in Section 3.1(a), in the event that HTIT becomes aware of a delay in the
schedule for designing, establishing and qualifying adequate pharmaceutical
manufacturing facilities to meet applicable GMP requirements for the
installation of appropriate manufacturing and processing equipment for the
manufacture of the Product at its facilities in the PRC, HTIT shall immediately
inform Oramed of such delay in writing and shall indicate in such notice to
Oramed (i) the reasons for the delay, (ii) the proposed course of remedial
action to be undertaken, and (iii) the anticipated time needed for completing
such work.

 

(c)       Work Plan under the Xertecs Services Agreement. With respect to those
matters, work tasks and activities set out in Annex 2 of the Xertecs Services
Agreement that require HTIT’s involvement, Oramed will consult with HTIT in
order to obtain HTIT’s input. Should HTIT fail to respond in 20 calendar days to
Oramed’s request for HTIT’s input, HTIT hereby expressly agrees that it will
accept the decision of Oramed and Xertecs with respect to such matters, work
tasks and activities, provided that such decision (A) is reasonable and made in
good faith, and (B) is not reasonably expected to cause unreasonable loss of
HTIT. If HTIT disagrees with the abovementioned decision on the basis of either
(A) or (B), HTIT shall immediately (but not later than 15 calendar days from the
date such decision is made) provide a written statement to this effect to Oramed
with reasons for such disagreement. In the event that HTIT does not provide such
written statement within such 15 calendar day period, HTIT hereby waives all
claims against Oramed and Xertecs with respect to such decision.

 

3.2       General. In addition, HTIT shall cooperate in good faith with and
provide reasonable assistance and support to Oramed and Xertecs, including by
providing access to HTIT’s facilities, in order to ensure the proper
implementation and performance of the Xertecs Services Agreement.

 

Article 4
INFORMATION EXCHANGE AND INTELLECTUAL PROPERTY

 

4.1       Steering Committee. HTIT acknowledges that pursuant to the Xertecs
Services Agreement, Oramed and Xertecs agreed to establish a steering committee
(the “Steering Committee”) to oversee the implementation of the Project (as such
term is defined in the Xertecs Services Agreement), engage in regular Project
overview and discuss issues that may arise during such implementation. As per
agreement of Oramed and Xertecs, HTIT shall be entitled to appoint
representatives to the Steering Committee who may participate in all discussions
regarding the implementation of the Project to allow for the efficient flow of
information among the parties. The Steering Committee shall be composed of one
or two representatives from each of Oramed, HTIT and Xertecs. Decisions of the
Steering Committee shall require unanimous approval by all member of the
Committee, (it being clarified that each of Oramed, HTIT and Xertecs shall have
one vote only, regardless of the actual number of representatives they appoint
to the Steering Committee).

 



 3 

 

 

4.2       Intellectual Property. The parties acknowledge that, pursuant to
Section 5.1 of the Xertecs Services Agreement, all Results (as such term is
defined in the Xertecs Services Agreement) generated through the provision of
the Xertecs Services, and all intellectual property rights related thereto and
subsisting therein, shall become the exclusive property of Oramed. Oramed hereby
agrees that such Results shall be included within the definition of Oramed
Know-How, Oramed Inventions, or Joint Inventions (as per the License Agreement),
depending on the way such results are generated.

 

4.3        Completion of the Oramed Xertecs Service Agreement shall be defined
as (1) the transfer of all relevant documents relating to the capsule
manufacturing as listed in Exhibit C (Task ID #18) and G of the Technology
License Agreement and (2) the successful manufacturing and release against
predefined specifications of [THE CONFIDENTIAL PORTIONS HAVE BEEN SO OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY
WITH THE COMMISSION] batches of soft gel capsules in the final scale (up to [THE
CONFIDENTIAL PORTIONS HAVE BEEN SO OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION]
capsules per batch) plant as outlined in the Oramed Xertecs Service Agreement
(Task ID #56 in Exhibit C and Milestone 3 and 4 in Exhibit F3 of the Technology
License Agreement).

 

Article 5
Miscellaneous

 

5.1       Termination and Amendment. This Agreement shall remain in force until
completion of the Oramed Xertecs Service Agreement as per Section 4.3. Any
material amendments to the Xertecs Services Agreement, including changes to the
Designated Personnel, shall require HTIT’s consent, not to be unreasonably
withheld, conditioned or delayed. The termination of this Agreement before the
XERTECS Services Agreement is fully performed does not relieve Oramed of its
obligations under the License Agreement to provide for the transfer of relevant
technology for the manufacture of Product capsules.

 

5.2       Disputes. Disputes, should any arise, between Oramed and HTIT with
respect to this Agreement will follow the resolution procedures in the License
Agreement.

 

5.3       Force Majeure. A Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the non-performing Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the non-performing Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall include conditions beyond the reasonable control
of the non-performing Party, including an act of God or terrorism, involuntary
compliance with any regulation, law or order of any government, war, civil
commotion, epidemic, failure or default of public utilities or common carriers,
destruction of production facilities or materials by fire, earthquake, storm or
like catastrophe. Notwithstanding the foregoing, a Party shall not be excused
from making payments owed hereunder because of a force majeure affecting such
Party. If a force majeure event persists for more than 90 days, then the Parties
will discuss in good faith the modification of the Parties’ obligations under
this Agreement in order to mitigate the delays caused by such force majeure.

 



 4 

 

 

5.4       Notices. Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement, and
shall be addressed to the appropriate Party at the address specified below or
such other address as may be specified by such Party in writing in accordance
with this Section, and shall be deemed to have been sufficiently given for all
purposes when received, if in writing and personally delivered, one (1) day
following facsimile or email transmission (receipt verified) or two (2) days
following overnight express courier service (signature required), prepaid, to
the Party for which such notice is intended, at the address set forth for such
Party below.

 

  If to Oramed: Oramed Ltd.

 2/4 Hi-Tech Village

PO Box 39098

Jerusalem, 91390, Israel

Attention: Chief Executive Officer

With a copy to: Chief Financial Officer

Fax: +972 (2) 566-0004

Email:yifat@oramed.com

 

  If to HTIT: Hefei Tianhui Incubator of Technologies Co., Ltd.

No. 199 Fanhua Road, Heifei, Anhui, China

Attention: Ms. Coco Lee 

Fax: +86-551-6384-9089

Email: lixiaopeng@htbt.com.cn

 

5.5       Further Actions. Both Parties agree to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

5.6       Severability. If any one or more of the provisions of this Agreement
is held to be invalid or unenforceable by any court of competent jurisdiction
from which no appeal can be or is taken, the provision shall be considered
severed from this Agreement and shall not serve to invalidate any remaining
provisions hereof. The Parties shall make a good faith effort to replace any
invalid or unenforceable provision with a valid and enforceable one such that
the objectives contemplated by the Parties when entering this Agreement may be
realized.

 

5.7       No Waiver. Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, except with respect to an express written and
signed waiver relating to a particular matter for a particular period of time.

 

5.8       English Language. This Agreement was prepared in the English language,
which language shall govern the interpretation of, and any dispute regarding,
the terms of this Agreement. To the extent this Agreement requires a Party to
provide to the other Party Information, correspondence, notice or other
documentation, such Party shall provide such Information, correspondence, notice
or other documentation in the English language.

 

5.9       Counterparts. This Agreement may be executed in one or more
counterparts by original or facsimile signature, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

 

5.10     Exhibits. The following exhibits, attached hereto, form an integral
part hereof:

 

Exhibit A: Xertecs Services Agreement

 

Exhibit B: Swiss Caps Agreement

 

[Remainder of page left intentionally blank. Signature page follows
immediately.]



 



 5 

 

 

[Signature page]

 

In Witness Whereof, the Parties have executed this Agreement in duplicate
originals by their duly authorized officers as of the Execution Date.

 



Oramed Ltd.   Hefei Tianhui Incubator of Technologies Co., Ltd.       By: /s/
Nadav Kidron   By: /s/ Gao Xiao Ming Name: Nadav Kidron   Name: Gao Xiao Ming
Title: Chief Executive Officer   Title: Chairman           Oramed
Pharmaceuticals Inc.               By: /s/ Nadav Kidron       Name: Nadav Kidron
      Title: Chief Executive Officer      

 



 6 

 

 

Exhibit A

 

Xertecs Services Agreement

 

[Exhibit 10.33 to Form 10-K for the fiscal year ended August 31, 2016]

 



 7 

 

 

Exhibit B

 

Swiss Caps QbD Agreement

 

[THE CONFIDENTIAL PORTIONS HAVE BEEN SO OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION]

 



 8 

 

 

Exhibit C

 

Amended Exhibit F3 of the Technology License Agreement

 

Upon the Satisfaction of Milestones for the Services Agreement

 

1 USD 4,000,000

[THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION]

2 USD 2,000,000 [THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE
COMMISSION] 3 USD 2,000,000 [THE CONFIDENTIAL PORTION HAS BEEN SO OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY
WITH THE COMMISSION] 4 USD 8,000,000 [THE CONFIDENTIAL PORTION HAS BEEN SO
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN FILED
SEPARATELY WITH THE COMMISSION] 5 USD 1,000,000 [THE CONFIDENTIAL PORTION HAS
BEEN SO OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND HAS BEEN
FILED SEPARATELY WITH THE COMMISSION]

 

 

 9



 



 

 

 

 

 

